FLETCHER, Circuit Judge,
dissenting:
I respectfully dissent.
The Association and the Forest Service shared responsibility for managing the Roosevelt Power Canal Diversion Dam, where the drowning incident occurred. The Association was responsible for operating the dam for irrigation and power generation purposes, while the Forest Service administered the area around and including the dam as a recreational area within Tonto National Forest. I conclude that because of the Forest Service’s management activities, the United States had a duty to warn recreational visitors to the dam area concerning the potential dangers associated with the diversion dam.
The 1935 contract between the Association and the United States provided that:
... the Association shall at its own cost and without expense to the United States care for, operate and maintain the [reclamation works constructed by the United States] in such manner that such works shall remain in as good and efficient condition and of equal capacity for storage, diversion, transportation, and distribution of water as when received from the United States, reasonable wear and damage by the elements excepted. After the care, operation and maintenance of the aforesaid works have been assumed by the Association, the Association shall [hold] the United States, its officers, agents and employees harmless as to any and all injury and damage to persons and property which may arise out of the care, operation and maintenance thereof.
The text of this agreement is at best ambiguous. Under its terms, the Association assumed responsibility for operating the SRP for irrigation and power generation *1054purposes, and assumed liability for any damages resulting from its operation as an irrigation and power project. The Association did not expressly assume responsibility or liability for the SRP’s use as a recreational facility within Tonto National Forest.
In 1948, the United States Bureau of Reclamation, which had contracted with the Association regarding operation of the SRP as an irrigation and power project, entered into a Memorandum of Understanding with the United States Forest Service “Pertaining to the Development and Administration of Recreational Facilities at Bureau of Reclamation Reservoirs that are Wholly or Substantially Within the Boundaries of National Forests.” The two agencies agreed that:
On areas within national forests withdrawn for reclamation purposes, but not in actual use in connection with reclamation works, the [Forest] Service will administer the lands as ordinary national forest lands____ The Service will consult with the Bureau in regard to general management policy, as reflected by issuance of permits or contracts, utilization of resources, or improvements, in order that no practice that might lead to interference with reclamation purposes may be introduced into the withdrawn areas.
Although it does not address this 1948 memorandum, the majority recognizes that the Roosevelt Diversion Dam has not been used for irrigation or power generation purposes since the early 1950s. Since the dam is completely contained within Tonto National Forest, under the 1948 memorandum the Forest Service has been responsible for over thirty years for managing and administering the area around the dam for recreational purposes.
Not. only has the Forest Service had this responsibility in theory, but it has in practice exercised jurisdiction over and managed the area immediately around the diversion dam for recreational purposes. Forest Service officials testified that at the time of the drowning incident, forest rangers patrolled the area at least once per week. The Forest Service maintained signs on the banks of the river adjacent to the dam requesting recreational users to remove their garbage and cautioning them to prevent forest fires. The Service had issued a permit authorizing a marina concession within three miles of the dam. The Deputy Forest Supervisor for Tonto National Forest even testified that the area immediately around the dam was then and still is “just like the rest of the national forest.”
The record belies any contention by the Forest Service or the United States that the area surrounding the diversion dam is somehow segregated from the rest of Tonto National Forest: it indicates that those managing and visiting the National Forest have regarded the dam and Forest lands around it as a single, integrated recreational area. There are dirt roads running for several hundred feet through Forest lands that connect the highway with the edge of the dam. There are no signs or barricades blocking access to the area immediately surrounding the dam. There is a small convenience store about one-quarter mile from the dam that sells bait and tackle and other goods needed for recreational users. The Deputy Forest Supervisor acknowledged that the Service knew prior to the drowning incident that visitors to the National Forest used the area around the dam extensively for swimming, boating, rafting, fishing, and camping. The signs concerning garbage removal confirm that the Service knew there was significant use of the area. The record suggests that for the most part, individuals did not visit the Forest lands surrounding the dam except as a means of reaching the dam and the water around it.
In sum, the Forest Service exercised jurisdiction and management authority over the area around the diversion dam, and through its ranger patrols and signs, led the public to believe that it was managing the area and, presumably, was taking measures to ensure the safety of recreational users. The United States should not be *1055permitted to avoid liability now by denying that the Forest Service had any involvement in the area.
I would find that the drowning victims were public invitees under Arizona law. See Restatement (Second) of Torts § 332(2) & comment d (1965) (defining “public invitee”);1 Trowell v. United States, 526 F.Supp. 1009, 1012-13 (M.D.Fla.1981) (woman injured in national forest recreation area is public invitee). They did not exceed the “scope of [their] invitation” by entering the area surrounding the dam for recreational purposes. See Nicoletti v. Westcor, Inc., 131 Ariz. 140, 639 P.2d 330, 333 (1982); Restatement (Second) of Torts § 332 comment 1 (defining “scope of invitation” and explaining that “[a] visitor has the status of an invitee only while he is on the part of the land ... upon which the possessor gives him reason to believe that his presence is desired for the purpose for which he has come.”).
Since the victims were invitees, the United States had a duty under Arizona law to inspect the area around the dam in order to discover possible dangerous conditions, and to warn them about latent dangerous conditions, such as the whirlpool effect that existed near the dam at high-water levels. See Heth v. Del Webb’s Highway Inn, 102 Ariz. 330, 429 P.2d 442, 445 (1967); Martinez v. Lucky Stores, Inc., 18 Ariz.App. 412, 502 P.2d 1089, 1090 n. 1 (1972); see also Bisnett v. Mowder, 114 Ariz. 213, 560 P.2d 68, 69 (Ariz.App.1977) (duties owed to licensees); Restatement (Second) of Torts § 343. Even if some of the dangers associated with the dam were obvious to those visiting it, the Forest Service, as a governmental agency, had a heightened duty to anticipate potential harm, even from obvious dangers, that might befall persons using the area for recreational purposes. See Restatement (Second) of Torts § 343A & comment g (noting that “[t]here is ... a special reason for the possessor to anticipate [potential] harm where the possessor is ... the government, or a government agency, which maintains land upon which the public are invited and entitled to enter as a matter of public right,” since when using public land, the public “may reasonably [be] expectfed] ... to proceed to encounter some known or obvious dangers which are not unduly extreme, rather than to forego the right [to use those lands].”).
The Forest Service certainly had the opportunity to warn recreational users concerning the dangers associated with the dam: it placed signs on the riverbanks beside the dam instructing visitors to remove their garbage and prevent forest fires, and could just as easily have placed signs there warning them about the dangers in the water surrounding the dam. Yet the record reveals that while the Forest Service provided the means and opportunity for individuals like the victims to visit the dam area, and perhaps lulled them into a false sense of security by leading them to believe that it had inspected and approved the area, it failed to identify or warn them about the potential dangers associated with the dam.
If the government knew or reasonably should have known about the whirlpool effect in the water around the dam, it had a duty to warn individuals like the victims who visited the dam area. I conclude that the district court erred in granting the United States’s motion for summary judgment, and in denying the appellants an opportunity to present their claims to a jury. I would reverse the district court’s decision.

. The Arizona courts have indicated that in the absence of state authority to the contrary, they will apply the principles of the Restatement (Second) of Torts. MacNeil v. Perkins, 84 Ariz. 74, 324 P.2d 211, 215 (1958); Fendler v. Phoenix Newspapers, Inc., 130 Ariz. 475, 636 P.2d 1257, 1260 (Ariz.Ct.App.1981); Barnum v. Rural Fire Protection Co., 24 Ariz.App. 233, 537 P.2d 618, 623 (1975).